IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN CLINTON THORNTON,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5741

CARRIE BRYANT THORNTON,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Kristin Adamson, Tallahassee, for Appellant.

Jerome M. Novey, Shannon L. Novey, and Christin F. Gonzalez of Novey Law,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, JJ., and DAVIS, WILLIAM, E., ASSOCIATE JUDGE,
CONCUR.